Stephens, J.
The inference is authorized that a landlord obligated himself to pay for supplies furnished to a tenant on his farm and charged to the landlord, where the landlord told the merchant furnishing the supplies that the tenant, who had bought a bill of goods of the merchant, had been sent to the merchant by the landlord, and that “it would be all right to let him have goods, but not let him have too much,” and where statements of the goods so furnished had from time to time been sent to the landlord and he had paid no attention to the statements, and where the landlord had. previously paid a bill for supplies furnished to the same tenant by the same merchant on a previous occasion, and which was charged to the landlord.

Judgmbnt affirmed.


Jenkins, P. J., and Bell, J., concur.